Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 - 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tuma, US 6,627,133.
Regarding Claim 1, Tuma discloses a manufacturing method of a molded surface fastener (fixing closure element) made of synthetic resin in which a plurality of male engaging elements are standing on an upper surface of a flat plate-shaped base portion 17 and each engaging element has a stem portion 19 standing on the base portion (17) and an engaging head portion 21 bulging from an upper end of the stem portion (19) toward an outside and formed integrally on the stem portion (19), including: a primary molding step (figure 1) for molding a primary molded body having the base portion (17) and a plurality of provisional elements (the stems 19) standing on the base portion (17) and a secondary molding step (figure 4) for molding the molded surface fastener by 
Regarding Claim 2, Tuma discloses the manufacturing method of the molded surface fastener according to claim 1, including: in the primary molding step (figure 1), molding the primary molded body by using a die wheel 5 which has an outer side cylindrical body 11 on which a plurality of penetration holes 12 penetrating from an outer peripheral surface to an inner peripheral surface are drilled and an inner side cylindrical body 13 disposed closely contacting with an inner peripheral surface of the outer side cylindrical body (11), in which a plurality of concave portions 14 are concaved on the outer peripheral surface of the inner side cylindrical body (13), and in which an outer 
Regarding Claim 3, Tuma discloses the manufacturing method of the molded surface fastener according to claim 1, including: in the primary molding step (figure 1), molding the primary molded body by using a belt mechanism 5 which has an outer side endless belt 11 on which a plurality of penetration holes 12 penetrating from an outer peripheral surface to an inner peripheral surface are drilled and an inner side endless belt 13 disposed closely contacting with an inner peripheral surface of the outer side endless belt, in which a plurality of concave portions 14 are concaved on the outer peripheral surface of the inner side endless belt, and in which an outer peripheral edge of at least a part of the penetration hole (12) in the inner peripheral surface of the outer side endless belt (11) has a part overlapping with the concave portions (14) of the inner side endless belt (13; figures 3a - 3c) and a part closely contacting with the outer peripheral surface of the inner side endless belt (13).
Regarding Claim 4, Tuma discloses the manufacturing method of the molded surface fastener according to claim 1, including: molding the bulging portion (21) and the protruded portion (27) integrally on an upper surface of the .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 for similar art cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROWLAND DO whose telephone number is (571)270-5737.  The examiner can normally be reached on Monday-Thursday 8:30 - 7:00 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VICTOR D BATSON can be reached on 571-272-6987.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see 

/R.D./Examiner, Art Unit 3677                                                                                                                                                                                                        
/VICTOR D BATSON/Supervisory Patent Examiner, Art Unit 3677